                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN
 DARRYL WARD,

         Plaintiff,
                                                                 Case No. 17-cv-340-jdp
   V.

 DR O'BRIEN, DR SYED, DR HOERSY,
 NURSE BEVERLY VENA, NATHAN PRESTON,
 TIMOTHY JORDAN, PAMELA JONES,
 SGT. JOHN DOE and OFFICER JOHN DOE,

         Defendants.

                                   JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants:

   1) denying plaintiff Darryl Ward leave to proceed on claims against defendants Dr.

        O'Brien, Dr. Syed, Dr. Hoersy, and Nurse Beverly Veyna;

   2) dismissing Sgt. John Doe and Officer John Doe; and

   3) in favor of defendants Nathan Preston, Timothy Jordan and Pamela Jones in

        accordance with the jury's verdict and dismissing this case.

                           77/
Approved as to form this / day of March, 2019.



Ja	. Peterson
District Judge


 ciFeee   .A.-                                      	 369/7
Peter Oppeneer	                                      Date
Clerk of Court
